DETAILED ACTION
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
           The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – SERVER, PRINTER, AND PROGRAM FOR PERFORMING RFID COMMUNICATION --

4.        Authorization for the following Examiner’s amendment to the claims and the title of the invention were given in a telephone interview with Jihwang Yeo on 03/12/2021.

5.         The claims of the application have been amended as follows:   
            1. (Currently Amended) A server for setting radio frequency identification (RFID) communication parameters for at least one printer, such that the at least one printer RFID communication with a RFID tag using the RFID communication parameters, the server comprising a first processor configured to: 
              record, in a memory device, printer identification information for identifying a printer, tag identification information for identifying a RFID tag, and communication parameters with which the printer performs RFID communication, in an associated manner, the communication parameters comprising at least one of feed distance, feed speed, or electromagnetic wave level; 
             obtain, from the printer, printer identification information and tag identification information read by the printer;  
              identify the communication parameters associated with the printer identification information and the tag identification information obtained by the first processor; and 
             transmit the communication parameters identified by the first processor, to the printer.  

              2. (Currently Amended) A server for setting radio frequency identification RFID communication parameters for at least one printer, such that the at least one printer performs each performing radio frequency identification (RFID) communication with a RFID tag using the RFID communication parameters, the server comprising a processor configured to: 
             record, in a memory device, printer identification information for identifying a printer, print medium identification information for identifying a print medium containing a plurality of RFID tags, and communication parameters with which the printer performs 
              obtain, from the printer, printer identification information and tag identification information read by the printer;
              identify the print medium identification information that is associated with the tag identification information obtained by the processor, and identify the communication parameters that are associated with the identified print medium identification information and the printer identification information obtained by the processor; and 
              transmit the communication parameters identified by the processor, to the printer.  

               3. (Currently Amended) The server according to claim 2, wherein the processor is configured to record the tag identification information and the print medium identification information in the memory device in an associated manner, and wherein the processor is configured to identify the print medium identification information by matching the tag identification information obtained by the processor, to the tag identification information recorded in the memory device.  
               
             5. (Currently Amended) The server according to claim 2, wherein the processor is configured to record user property information regarding property of a user using the printer, the printer identification information, the print medium identification information, and the communication parameters, in an associated manner, 

              wherein the processor is configured to identify the communication parameters that are associated with the identified print medium identification information, and the printer identification information and the user property information obtained by the processor.  

             8. (Currently Amended) The server according to claim 2, wherein the processor is configured to record the printer identification information, the print medium identification information, optional configuration information regarding optional parts attached to the printer, and the communication parameters, in an associated manner, and 
             wherein the processor is configured to identify optional configuration information associated with the printer identification information obtained by the processor; and to identify the communication parameters associated with the printer identification information obtained by the processor and the identified optional configuration information. 
 
            10. (Currently Amended) The printer capable of communicating with the server according to claim 1, the printer comprising a second processor configured to:
            obtain printer identification information assigned to the printer and tag identification information of a RFID tag with which the printer communicates; 

           perform RFID communication with the RFID tag in accordance with communication parameters transmitted by the server.  

            11. (Currently Amended) A non-transitory computer-readable recording medium having a program stored therein, the program configured to cause a computer to perform a method in a server for setting radio frequency identification (RFID) communication parameters for at least one printer, such that the at least one printer performs RFID communication with a RFID tag using the RFID communication parameters, the method comprising: 
             recording, in a memory device, printer identification information for identifying a printer, tag identification information for identifying a RFID tag, and communication parameters with which the printer performs RFID communication, in an associated manner, the communication parameters comprising at least one of feed distance, feed speed, or electromagnetic wave level; 
             obtaining, from the printer, printer identification information and tag identification information read by the printer; 
             identifying the communication parameters associated with the printer identification information and the tag identification information that have been obtained; and 
             transmitting the communication parameters that have been identified, to the printer.

             12. (Currently Amended) A non-transitory computer-readable recording medium having a program stored therein, the program configured to cause a computer to perform a method in a printer capable of communicating with a server, the printer performing radio frequency identification RFID communication with a RFID tag using RFID communication parameters, the method comprising: 
             obtaining printer identification information assigned to the printer and tag identification information of the RFID tag with which the printer communicates;
             transmitting the printer identification information and the tag identification information that have been obtained, to the server; and 
            performing the RFID communication with the RFID tag in accordance with communication parameters received from the server, the communication parameters comprising at least one of feed distance, feed speed, or electromagnetic wave level. 
 
             13. (Currently Amended) The server according to claim 4, wherein the processor is configured to record user property information regarding property of a user using the printer, the printer identification information, the print medium identification information, and the communication parameters, in an associated manner, 
            wherein the processor is configured to obtain, from the printer, the printer identification information, the tag identification information, and the user property information, and 


              14. (Currently Amended) The server according to claim 4, wherein the processor is configured to record the print medium identification information and print medium property information in an associated manner in the memory device, the print medium property information being information regarding property of a print medium containing a RFID tag, 
              wherein the processor is configured to identify the print medium property information that is associated with the print medium identification information obtained by the processor, and 
             wherein the processor is configured to transmit the print medium property information identified by the processor, to the printer.  

             15. (Currently Amended) The server according to claim 5, wherein the processor is configured to record the print medium identification information and print medium property information in an associated manner in the memory device, the print medium property information being information regarding property of a print medium containing a RFID tag, 
              wherein the processor is configured to identify the print medium property information that is associated with the print medium identification information obtained by the processor, and 


              16. (Currently Amended) The server according to claim 4, wherein the processor is configured to record the printer identification information, the print medium identification information, optional configuration information regarding optional parts attached to the printer, and the communication parameters, in an associated manner, and 
              wherein the processor is configured to identify the optional configuration information associated with the printer identification information obtained by the processor; and to identify the communication parameters associated with the printer identification information obtained by the processor and the identified optional configuration information.
  
             17. (Currently Amended) The server according to claim 5, wherein the processor is configured to record the printer identification information, the print medium identification information, optional configuration information regarding optional parts attached to the printer, and the communication parameters, in an associated manner, and 
             wherein the processor is configured to identify  the optional configuration information associated with the printer identification information obtained by the processor; and to identify the communication parameters associated with the printer 

             18. (Currently Amended) The server according to claim 6, wherein the processor is configured to record the printer identification information, the print medium identification information, optional configuration information regarding optional parts attached to the printer, and the communication parameters, in an associated manner, and 
             wherein the processor is configured to identify the optional configuration information associated with the printer identification information obtained by the processor; and to identify the communication parameters associated with the printer identification information obtained by the processor and the identified optional configuration information.  

             21. (New) A server for setting radio frequency identification (RFID) communication parameters for at least one printer, such that the at least one printer performs RFID communication with a RFID tag using the RFID communication parameters, the server comprising a processor configured to: 
             record, in a memory device, printer identification information for identifying a printer, print medium identification information for identifying a print medium containing a plurality of RFID tags, and communication parameters with which the printer performs the RFID communication, in an associated manner; 
the printer, printer identification information and tag identification information read by the printer; 
             identify the print medium identification information that is associated with the tag identification information obtained by the processor, and 
             identify the communication parameters that are associated with the identified print medium identification information and the printer identification information obtained by the processor; 
              transmit the communication parameters identified by the processor, to the printer; 
               record user property information regarding property of a user using the printer, the printer identification information, the print medium identification information, and the communication parameters, in an associated manner; 
              obtain, from the printer, the printer identification information, the tag identification information, and user property information; and 
              identify the communication parameters that are associated with the identified print medium identification information, and the printer identification information and the user property information obtained by the processor.  

                22. (New) A server for setting radio frequency identification (RFID) communication parameters for at least one printer, such that the at least one printer performs RFID communication with a RFID tag using the RFID communication parameters, the server comprising a processor configured to: 
the RFID communication, in an associated manner; 
               obtain, from the printer, printer identification information and tag identification information read by the printer; 
               identify the print medium identification information that is associated with the tag identification information obtained by the processor, and identify the communication parameters that are associated with the identified print medium identification information and the printer identification information obtained by the processor; 
               transmit the communication parameters identified by the processor, to the printer; 
               record the printer identification information, the print medium identification information, optional configuration information regarding optional parts of the printer, and the communication parameters, in an associated manner; 
              identify the optional configuration information associated with the printer identification information obtained by the processor; and 
              identify the communication parameters associated with the printer identification information obtained by the processor and the identified optional configuration information.   

(End of amendment)

Allowable Subject Matter
6.          Claims 1-22 are allowed.

                                            REASONS FOR ALLOWANCE
7.          The following is an examiner’s statement of reasons for allowance: 
             The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, a server for setting radio frequency identification (RFID) communication parameters for at least one printer to              record, in a memory device, printer identification information, tag identification information and  “record, in a memory device, printer identification information for identifying a printer, tag identification information for identifying a RFID tag, and communication parameters with which the printer performs RFID communication, in an associated manner, the communication parameters comprising at least one of feed distance, feed speed, or electromagnetic wave level; identify the communication parameters associated with the printer identification information and the tag identification information obtained by the first processor”, in combination with all other limitations as claimed in independent claim 1.
 
            The independent claim 2 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, a server for setting radio frequency identification (RFID) communication parameters for at least one printer to               “record, in a memory device, printer identification information for identifying a printer, print medium identification information for identifying a print medium containing a plurality of RFID tags, and communication parameters with which the printer performs RFID communication, in an associated manner, the communication parameters comprising at least one of feed distance, feed speed, or electromagnetic wave level; identify the print medium identification information that is associated with the tag identification information obtained by the processor, and identify the communication parameters that are associated with the identified print medium identification information and the printer identification information obtained by the processor”, in combination with all other limitations as claimed in independent claim 2.

            The independent claim 12 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, a non-transitory computer-readable recording medium having a program stored therein, the program configured to cause a computer to perform a method in a printer capable of communicating with a server and  “performing the RFID communication with the RFID tag in accordance with communication parameters received from the server, the communication parameters comprising at least one of feed distance, feed speed, or electromagnetic wave level”, in combination with all other limitations as claimed in independent claim 12.  
 “record, in a memory device, printer identification information for identifying a printer, print medium identification information for identifying a print medium containing a plurality of RFID tags, and communication parameters with which the printer performs the RFID communication, in an associated manner; identify the communication parameters that are associated with the identified print medium identification information and the printer identification information obtained by the processor; record user property information regarding property of a user using the printer, the printer identification information, the print medium identification information, and the communication parameters, in an associated manner; identify the communication parameters that are associated with the identified print medium identification information, and the printer identification information and the user property information obtained by the processor”, in combination with all other limitations as claimed in independent claim 21. 
 
            The independent claim 22 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, a server for setting radio frequency  “record, in a memory device, printer identification information for identifying a printer, print medium identification information for identifying a print medium containing a plurality of RFID tags, and communication parameters with which the printer performs the RFID communication, in an associated manner; identify the print medium identification information that is associated with the tag identification information obtained by the processor, and identify the communication parameters that are associated with the identified print medium identification information and the printer identification information obtained by the processor; record the printer identification information, the print medium identification information, optional configuration information regarding optional parts of the printer, and the communication parameters, in an associated manner; identify the communication parameters associated with the printer identification information obtained by the processor and the identified optional configuration information”, in combination with all other limitations as claimed in independent claim 22.                                                                                       
            The other independent claim 11 recites essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
           The dependent claims 9-10, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2007/0138281              c. US Pub 2010/0060931
            b. US Pub 2006/0250252              d. US Pub 2017/0099397
            e. US Pub 2008/0130060              f.  US Pub 2009/0174893

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.


/HARIS SABAH/Examiner, Art Unit 2674